             Case 2:17-cr-00124-ABJ Document 96 Filed 04/16/19 Page 1 of 3



MARK A. KLAASSEN
United Stated Attorney
C. LEVI MARTIN (WY 6-3781)
Assistant United States Attorney
PO Box 668
Cheyenne, WY 82003
Telephone: 307-772-2124
christopher.martin@usdoj.gov

                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                         Plaintiff,                  Criminal Action No. 1:17-CR-000124-J

         v.

 GIBSON BUCKLEY CONDIE,

                         Defendant,

                                and

 WYOMING RETIREMENT SYSTEM,

                          Garnishee.



                MOTION FOR ENTRY OF FINAL ORDER IN GARNISHMENT-Pension

        The plaintiff, the United States of America, by and through United States Attorney for the

District of Wyoming, and C. Levi Martin, Assistant United States Attorney, respectfully moves

the Court to enter the Final Order in Garnishment in this matter pursuant to 28 U.S.C. § 3205(c)(7).

In support of this motion, Plaintiff states:

        1.      An Application for Writ of Garnishment was filed by the United States of America,

and a Writ of Garnishment directed to Garnishee was duly issued and served upon the Garnishee.

(ECF Nos. 82, 83, & 85).
            Case 2:17-cr-00124-ABJ Document 96 Filed 04/16/19 Page 2 of 3



       2.      Pursuant to the Writ of Garnishment, the Garnishee filed an Answer stating it

anticipated owing the Defendant retirement benefits beginning April 17, 2019. (ECF No. 92 at 3).

       3.      The defendant was served with a copy the Writ of Garnishment and notified of his

right to a hearing and object to the Answer of Garnishee. (ECF No. 84). Defendant has not

returned a request for a hearing to determine exempt property or to object to the Answer.

       Under these circumstances, all conditions to the issuance of a final order in garnishment

against the property, including nonexempt earnings of Defendant, are fully satisfied and the entry

of the final order in garnishment is appropriate.

                                              Respectfully submitted,

                                              MARK A. KLAASSEN
                                              United States Attorney

                                      By:     /s/ C. Levi Martin
                                              C. LEVI MARTIN
                                              Assistant United States Attorney




                                                    2
          Case 2:17-cr-00124-ABJ Document 96 Filed 04/16/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing MOTION FOR ENTRY OF

FINAL ORDER IN GARNISHMENT on ECF No. 83 upon the parties by mailing a copy thereof

to the following on this 16th day of April 2019:



Wyoming Retirement System
c/o Ben Brandes
6101 Yellowstone Road, Suite 500
Cheyenne, WY 82009

Mr. Gibson B. Condie
1106 Douglas Avenue
Yankton, SD 57078

Stephen H. Kline
401 W. 19th Street
Suite 306
PO Box 1938
Cheyenne, WY 82003-1938




                                     /s/ Kathy W. Eckhardt
                                     Kathy W. Eckhardt
                                     Legal Assistant
                                     Financial Litigation Unit
                                     P.O. Box 668
                                     Cheyenne, WY 82003-0668




                                                   3
